
	
		II
		112th CONGRESS
		2d Session
		S. 2485
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain plastic
		  laminate sheets consisting of layers of polyethylene film, polyethylene
		  coextrusion copolymer of low density polyethylene and ethylene acrylic acid,
		  and aluminum foil.
	
	
		1.Certain plastic laminate
			 sheets consisting of layers of polyethylene film, polyethylene coextrusion
			 copolymer of low density polyethylene and ethylene acrylic acid, and aluminum
			 foil
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Certain plastic laminate sheets consisting of layers of
						polyethylene film, polyethylene coextrusion copolymer of low density
						polyethylene and ethylene acrylic acid, and aluminum foil (provided for in
						subheading 3920.10.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
